SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: oPreliminary Proxy Statement oConfidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) xDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Pursuant to § 240.14a-12 SUN HEALTHCARE GROUP, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: SUN HEALTHCARE GROUP, INC. 18831 Von Karman, Suite 400 Irvine, California 92612 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON JUNE 15, 2011 To the Stockholders of Sun Healthcare Group, Inc.: Notice is hereby given that the 2011 Annual Meeting of Stockholders of Sun Healthcare Group, Inc., a Delaware corporation (the “Company”), will be held on Wednesday, June 15, 2011 at our executive offices at 18831 Von Karman, Suite 400, Irvine, California 92612 at 9:00 a.m., local time, to consider and vote on the following matters described in the attached proxy statement: 1. Toelect to the Board of Directors the seven (7) persons named in the attached proxy statement to serve until the 2012 annual meeting of stockholders and until their successors are elected and qualified; 2. To ratify the appointment of PricewaterhouseCoopers LLP as independent registered public accounting firm for the fiscal year ending December 31, 2011; 3. To hold an advisory vote on executive compensation; 4. To hold an advisory vote on the frequency of future advisory votes on executive compensation; and 5. To transact such other business as may properly come before the Annual Meeting, or any adjournments or postponements thereof. The Board of Directors has fixed the close of business on April 19, 2011 as the record date for determining stockholders entitled to receive notice of and to vote at the Annual Meeting and at any adjournment or postponement thereof.All stockholders are cordially invited to attend the Annual Meeting in person.Whether or not you plan to attend the Annual Meeting, you are urged to promptly submit your proxy or voting instructions to ensure your representation and the presence of a quorum at the Annual Meeting.If you attend the Annual Meeting and wish to vote your own shares in person, you may withdraw your proxy at that time. For the Board of Directors, /s/ Michael T. Berg Michael T. Berg Secretary April 26, 2011 SUN HEALTHCARE GROUP, INC. 18831 Von Karman, Suite 400 Irvine, California 92612 PROXY STATEMENT Introduction This Proxy Statement is furnished by the Board of Directors (the “Board”) of Sun Healthcare Group, Inc., a Delaware corporation, in connection with its solicitation of proxies for use at the Annual Meeting of Stockholders (the “Annual Meeting”) to be held on Wednesday, June 15, 2011 at our executive offices at 18831 Von Karman, Suite 400, Irvine, California 92612 at 9:00 a.m., local time, and at any and all adjournments or postponements thereof. The proxy materials for the Annual Meeting are first being mailed or made available to Sun’s stockholders on or about May 2, 2011. 2010 Restructuring On November 15, 2010, we completed a restructuring of our business by separating our real estate assets and our operating assets into two separate publicly traded companies.The restructuring consisted of certain key transactions including the reorganization, through a series of internal corporate restructurings, such that (i) substantially all of our owned real property and related mortgage indebtedness owed to third parties was transferred to or assumed by Sabra Health Care REIT, Inc (“Sabra”), a Maryland corporation and a wholly owned subsidiary of Sun Healthcare Group, Inc. (“Old Sun”), or one or more subsidiaries of Sabra, and (ii) all of Old Sun’s operations and other assets and liabilities were transferred to or assumed by SHG Services, Inc., a Delaware corporation and a wholly owned subsidiary of Old Sun (“New Sun”), or one or more subsidiaries of New Sun. On November 15, 2010, Old Sun distributed to its stockholders, on a pro rata basis, all of the outstanding shares of New Sun common stock (the “Separation”), together with a pro rata cash distribution to Old Sun’s stockholders that aggregated approximately $10.0 million.Old Sun then merged with and into Sabra, with Sabra surviving the merger and Old Sun’s stockholders receiving shares of Sabra common stock upon conversion of their shares of Old Sun common stock (the “REIT Conversion Merger”). Immediately following the Separation and REIT Conversion Merger, New Sun changed its name to Sun Healthcare Group, Inc. Pursuant to master lease agreements that were entered into between subsidiaries of Sabra and of New Sun in connection with the Separation, subsidiaries of Sabra lease to subsidiaries of New Sun the properties that Sabra’s subsidiaries own following the REIT Conversion Merger. In this Proxy Statement, we discuss the business of both Old Sun and of New Sun because New Sun has continued the business of Old Sun and is the successor issuer to Old Sun for purposes of the Securities Exchange of 1934, as amended (the “Exchange Act”).References to “we,” “us,” “our,” “Sun” and the “Company” refer to Old Sun and New Sun and their businesses. Proxy Procedures Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Stockholders to Be Held on June 15, 2011: This Proxy Statement and our Annual Report for the fiscal year ended December31, 2010 (the “2010 Annual Report”) are available at www.sunh.com/proxy. 1 In accordance with rules of the Securities and Exchange Commission (“SEC”), we have elected to furnish proxy materials over the Internet.As a result, we are mailing to most of our stockholders a Notice of Internet Availability of Proxy Materials (“Notice of Internet Availability”) instead of a paper copy of this Proxy Statement and our 2010 Annual Report.The Notice of Internet Availability contains instructions on how stockholders can access those documents over the Internet and submit a proxy or voting instructions to vote their shares at the Annual Meeting.The Notice of Internet Availability also contains instructions on how stockholders can receive a paper copy of our proxy materials, including this Proxy Statement, our 2010 Annual Report and a proxy card or voting instruction card.We will mail to all stockholders to whom we do not send a Notice of Internet Availability a paper copy of the proxy materials.We believe this process will expedite stockholders’ receipt of proxy materials, lower the cost of our Annual Meeting and conserve natural resources. If your shares are registered directly in your name, you are considered the “stockholder of record” with respect to those shares and the proxy materials are being sent to you by Sun.As the stockholder of record, you have the right to submit a proxy to authorize the voting of your shares at the Annual Meeting or attend and vote at the Annual Meeting in person.Your proxy can be submitted over the Internet by following the instructions provided in the Notice of Internet Availability or on the separate proxy card if you received a paper copy of the proxy materials.In addition, if you received a paper copy of the proxy materials, you may also submit your proxy by telephone by following the instructions provided on the separate proxy card enclosed with the proxy materials or by mail by completing, signing, dating and returning the separate proxy card in the postage pre-paid envelope.The persons named to serve as proxy holders were selected by the Board.If a proxy is properly submitted before the Annual Meeting, and not revoked, all shares represented thereby will be voted at the Annual Meeting, including any postponements or adjournments thereof.If a proxy specifies the manner in which shares are to be voted, the shares will be voted in accordance with such specifications.If a proxy is properly submitted and no such specification is made, such shares will be voted as recommended in this Proxy Statement by the Board.As to any other business that may properly come before the Annual Meeting, the proxy holders will vote the shares in accordance with their best judgment.Sun does not presently know of any other business to come before the meeting. Submission of a proxy will not in any way affect a stockholder’s right to attend the Annual Meeting and vote in person, and any person giving a proxy has the right to revoke it at any time before it is exercised by filing with the Secretary of Sun an instrument revoking it, properly submitting another proxy on a later date prior to the Annual Meeting, or by attending the meeting and voting in person. Attendance at the Annual Meeting will not, by itself, constitute revocation of a proxy. If your shares of Sun’s common stock are held in a brokerage account or by a bank or other nominee, you are considered the beneficial owner of those shares held in “street name,” and your broker, bank or other nominee is forwarding these proxy materials to you together with voting instructions.As the beneficial owner, you have the right to direct your broker, bank or nominee on how to vote your shares and are also entitled to attend the Annual Meeting; however, you may not vote your shares in person at the meeting unless you obtain from the broker, bank or nominee that holds your shares a “legal proxy” giving you the right to vote the shares in person at the meeting.As a beneficial owner, you may submit your voting instructions over the Internet by following the instructions provided in the Notice of Internet Availability or on the separate voting instruction card you received from your broker, bank or nominee.If you received a paper copy of the proxy materials, you may also be able to submit your voting instructions by telephone or by mail.Please refer to the voting instructions provided by your broker, bank or nominee.If you have already submitted voting instructions and wish to change your vote, you may do so by submitting new voting instructions to your broker, bank or nominee prior to the Annual Meeting or, if you have obtained a legal proxy from your broker, bank or other nominee giving you the right to vote your shares at the Annual Meeting, by attending the meeting and voting in person. 2 Sun will pay the cost of solicitation of proxies.In addition, Sun may reimburse banks, brokerage houses and other custodians, nominees and fiduciaries for expenses incurred in forwarding solicitation materials to the beneficial holders of stock held of record by such persons.Although it is contemplated that proxies will be solicited primarily through the mail, Sun may use its directors, officers and employees, without additional compensation, to conduct solicitation by telephone, facsimile and other means. Outstanding Shares and Voting Rights At the close of business on April 19, 2011, there were outstanding 25,037,508 shares of Sun’s common stock, par value $.01per share.Only the holders of common stock on April 19, 2011, the record date for stockholders entitled to notice of and to vote at the Annual Meeting, are entitled to vote at the Annual Meeting.Each share of common stock is entitled to one vote on each matter to be voted upon.The presence in person or by proxy of the holders of a majority in voting power of the outstanding shares entitled to vote at the Annual Meeting will constitute a quorum for the transaction of business at the meeting. Abstentions and “broker non-votes” (defined below) will be counted as present for quorum purposes. The person appointed by Sun to act as election inspector for the Annual Meeting will count votes cast by proxy or in person at the Annual Meeting.The election inspector will treat shares represented by proxies that reflect abstentions and “broker non-votes” as shares that are present and entitled to vote for purposes of determining the presence of a quorum. A “broker non-vote” occurs when a broker submits a proxy on some matters but not on others because the beneficial owner of the shares did not provide voting instructions on the other matter and the broker does not have discretionary power to vote on that matter.Brokers do not have discretionary power to vote shares held on behalf of a beneficial owner on any proposal to be considered at the Annual Meeting other than Proposal No. 2 to ratify PricewaterhouseCoopers LLP as our independent registered public accounting firm.Accordingly, if you hold your shares in street name through a brokerage account and you do not submit voting instructions to your broker, your broker may exercise its discretion to vote your shares on Proposal No. 2 but will not be permitted to vote your shares on any of the other proposals at the Annual Meeting. If your broker exercises this discretion, your shares will be counted as present for the purpose of determining the presence of a quorum at the Annual Meeting and will be voted on Proposal No.2 in the manner directed by your broker, but your shares will constitute “broker non-votes” on each of the other items at the Annual Meeting. Once a quorum has been established, directors are elected by a majority of the votes cast with respect to such director, unless the number of nominees exceeds the number of directors to be elected (in which case directors shall be elected by a plurality of the votes cast). A “majority of the votes cast” means that the number of votes cast “for” a director exceeds the number of votes cast “against” that director. Under Delaware law, if the director is not elected at the annual meeting, the director will continue to serve on the Board as a “holdover director.” As required by Sun’s Bylaws, each director has submitted an irrevocable letter of resignation as director that becomes effective if he or she is not elected by stockholders and the Board accepts the resignation. If a director is not elected, the Nominating and Governance Committee will consider the director’s resignation and recommend to the Board whether to accept or reject the resignation. The Board will decide whether to accept or reject the resignation and publicly disclose its decision, including the rationale behind the decision if it rejects the resignation, within 90 days after the election results are certified.For the election of directors, shares voting “abstain” with respect to a director and broker non-votes do not constitute votes “for” or “against” the director and thus are not counted for purposes of calculating whether the director has been elected. As required by Sun’s Bylaws, approval of Proposal Nos. 2, 3 and 4 requires the affirmative vote of holders of a majority of the shares of common stock represented at the Annual Meeting, either in person 3 or by proxy, and entitled to vote on the proposal. However, these proposals are advisory only and will not be binding on the Company, the Board or any committee of the Board. The results of the votes on these proposals will be taken into consideration by the Company, the Board or the appropriate committee of the Board, as applicable, when making future decisions regarding these matters.Abstentions with respect to Proposals No. 2 and 3 will be treated as represented and entitled to vote on such proposals and will have the effect of votes “against” those proposals.With respect to Proposal No. 4, abstentions will not be counted in determining the number of votes cast on any of the frequency options (one year, two years or three years). Abstentions will be counted as present and entitled to vote for purposes of determining the presence of a quorum at the Annual Meeting. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Board of Directors The Board currently is comprised of the seven members listed below.We seek directors of high character and integrity, with accomplishments in their respective fields, and with relevant expertise.We also seek directors that represent a diversity of age, background and experience.The following is a description of the experience, qualifications and skills that our directors bring to the Board that are important in light of our businesses and structure: § Leadership experience.We believe that directors with experience in a significant leadership position, such as Chief Executive Officer, provide us with special insights. These individuals generally possess extraordinary leadership qualities and the ability to identify and develop those qualities in others. They demonstrate a practical understanding of organizations, processes, strategy, risk management and the methods to drive change and growth. § Finance experience.We believe that an understanding of finance and financial reporting processes is important for our directors and therefore we seek directors who are financially knowledgeable. The Company measures its operating and strategic performance primarily by reference to financial targets. In addition, accurate financial reporting and robust auditing are critical to our success. § Industry experience. We seek to have directors with experience as executives, directors or in other leadership positions in the industries in which we operate. We believe that such experience is important to the director’s understanding of our operations, risks and opportunities. § Public company experience.We believe that directors with experience as executives or directors in, or as advisors to, publicly owned corporations, including as members of the key standing board committees of those corporations, will be more familiar with the securities laws and other issues faced by public companies that do not affect privately owned corporations. § Other experience.We seek directors who bring diverse, yet relevant experience to the Board.For example, directors with experience in governmental affairs, human resources and information technology can provide unique insights to the other directors and management. The specific experience, qualifications and skills that the Nominating and Governance Committee considered in recommending each director’s re-nomination is included in that director’s individual biography below. 4 Name Age as of the Annual Meeting Director Since Member of Committee: Audit Compen- sation Nominating and Governance Com- pliance Exec- utive Gregory S. Anderson 54 X - - X(1) X(1) Tony M. Astorga 65 X - X(1) X - Christian K. Bement 69 X X(1) X - - Michael J. Foster 58 - X - X X Barbara B. Kennelly 74 - - X X - William A. Mathies 51 - X Milton J. Walters 69 X(1) X - - Committee Chair. Gregory S. Anderson has served as Chief Executive Officer of Legacy Senior Housing and Development Company, a developer and owner of senior residential facilities in Arizona, since2008. He served as President and Chief Executive Officer of Bank of Arizona, NA from 2004 until 2007. He served as President and Chief Executive Officer of Quality Care Solutions,Inc., a publicly held provider of software and services for the healthcare industry, from 1998 to 2002. Prior to 1998, Mr.Anderson was in the venture capital business. From 1993 to 1998 he was President of Anderson& Wells Co., the venture capital manager of Sundance Venture Partners and El Dorado Investment Co. Mr.Anderson has served on the board of directors, and the audit committee of the board of directors, of Hawaiian Holdings,Inc., a publicly held owner of Hawaiian Airlines, since 2002, and has been chairman of the audit committee since 2007.Among other qualifications, Mr. Anderson brings to the Board industry experience as a former chief executive officer of a company that develops and operates senior residential facilities; public company experience as a current director of a publicly held company and current chairman of the audit committee of a publicly held company; and finance experience as a former executive of venture capital provider. Tony M. Astorga has served Blue Cross and Blue Shield of Arizona, a health insurance company, as the Senior Vice President and Chief Business Development Officer since 2010 and as Senior Vice President and Chief Financial Officer from 1988 to 2010. From 1976 to 1987 he was a partner in the firm of Astorga, Maurseth& Co., P.C., a certified public accounting firm. Mr.Astorga previously served on the board of directors of Regency Health Services,Inc., which at the time he served as a director was a publicly held long-term care operator. Among other qualifications, Mr. Astorga has industry experience as a former chief financial officer of a health insurance company and former director of a long term care company; and finance experience as a former chief financial officer of a health insurance company and former partner of a certified public accounting firm. Christian K. Bement served from 1997 until 2009 as a director, and from 2004 until 2009, as Chairman of the Board of Directors, of Earl Scheib, Inc., a publicly held chain of auto paint shops.He served as the President and Chief Executive Officer of that company from 1999 until 2009, and as Executive Vice President and Chief Operating Officer from 1995 until 1999. He previously served on the board of directors and as an officer of Thrifty Corporation, an operator of drug stores and sporting goods stores with in excess of 30,000 employees, as Executive Vice President from 1990 to 1994 and as Senior Vice President of Industrial Relations from 1985 to 1990. He was one of the founders and served on the board of directors of 1st Century Bancshares, Inc. located in Century City, California from 2003 to 2008, and chaired the Audit Committee for that institution.He also is a founder and director of Drive Wire.com, an automobile parts internet retailer, and has served on the board of directors of Hanson Distributing Co., Inc., a privately held automotive parts distribution company, since 2011.Among other qualifications, Mr. 5 Bement brings to the Board leadership experience as a former chief executive officer; public company experience as a former chief executive officer and director of public company; finance experience as a founding investor and former chairman of the audit committee of a financial institution; and other experience in human resources and risk management as a senior vice president of industrial relations of a large company. Michael J. Foster is a managing director of RFE Management Corp. of New Canaan, Connecticut, where he has been employed since 1989. RFE Management Corp. is the investment manager for RFE Investment Partners V, L.P., RFE Investment Partners VI, L.P and RFE Investment Partners VII L.P. (collectively referred to as “RFE”) and other private equity investment funds. Mr. Foster was a director of several publicly held health care companies five or more years ago, including Res-Care, Inc., a provider of residential, therapeutic and educational support to people with developmental or other disabilities, from 2001 to 2005.Mr.Foster has served on the board of directors, and the audit and nominating and governance committees of the board of directors, of Sabra since 2010.Mr.Foster is also, and has been previously, a director of several privately held portfolio companies of RFE, including Peak Medical Corporation, an operator of long-term care inpatient centers, from 1998 to 2005. Among other qualifications, Mr. Foster has industry experience as a former director of a long-term care company; public company experience as a current and former director of public companies; and other experience as director of multiple privately held companies. Barbara B. Kennelly has served as President and Chief Executive Officer of the National Committee to Preserve Social Security and Medicare since 2002 and on the Social Security Advisory Board since 2005. Mrs.Kennelly served as a lobbyist within the federal policy practice group of the law firm of Baker& Hostetler LLP from 2000 to 2001, and served as Counselor to the Commissioner at the Social Security Administration from 1999 to 2000. Mrs.Kennelly served as a Representative from the State of Connecticut in the United States Congress from 1982 to 1999, during which time she was (i)the first woman elected to serve as the Vice Chair of the House Democratic Caucus, (ii)the first woman to serve on the House Committee on Intelligence and to chair one of its subcommittees, (iii)the first woman to serve as Chief Majority Whip, (iv)the third woman in history to serve on the Ways and Means Committee, and (v)the ranking member of the Subcommittee on Social Security during the 105th Congress. Prior to her election to Congress, Mrs.Kennelly was Secretary of the State of the State of Connecticut and a member of the Hartford Court of Common Council.She currently serves on numerous Boards and Commissions, including the Social Security Advisory Board. Among other qualifications, Ms. Kennelly brings to the Board industry experience as a former member of a board that advises branches of the federal government regarding, and member of the board of a nonpartisan advocacy group for rights under, Social Security and Medicare; leadership experience as a former Representative in the United States Congress and Chief Majority Whip; and other experience as a member of, and leader in, Congress and as a state and local governmental official. William A. Mathies has been our Chairman of the Board and Chief Executive Officer since November 2010.Mr. Mathies served as President of SunBridge Healthcare, LLC (formerly, SunBridge Healthcare Corporation, referred to herein as “SunBridge”) from 2002 to November 2010 and as President and Chief Operating Officer of each of SunBridge and Sun’s ancillary services holding company from 2006 to November 2010. From 2001 to2002, Mr.Mathies served as Executive Vice President of Innovation/Services of Beverly Enterprises,Inc., a long-term care company. From 1995 to 2001, he served as President of Beverly Health and Rehabilitation Services (the long-term care subsidiary of Beverly).From 1981 to 1995, he served Beverly in various other operational positions. Among other qualifications, Mr. Mathies has industry experience as an executive of long-term care companies for over 16 years and experience in long-term care companies for over 30 years; and leadership experience as the former president of SunBridge and other long-term care companies. 6 Milton J. Walters has served with strategic financial consulting and investment banking companies for over 40years, including: President of Tri-River Capital since 1999; Managing Director of Prudential Securities from 1997 to 1999; Senior Vice President and Managing Director of Smith Barney from 1984 to 1988, where he was in charge of the financial institutions group; and Managing Director of Warburg Paribas Becker from 1965 to 1984, where he was in charge of the financial institutions group. He has served as a director and the chairman of the audit committee of Sabra since 2010; and as a director and audit committee member of Fredericks of Hollywood Group, Inc., a publicly held company that designs, manufactures and sells women’s clothing, since 2008. Mr. Walters also served as a director and was the chairman of the audit committee of Decision One Corporation, a privately held information technology services company, from 2003 until its sale in June 2010. Among other qualifications, Mr. Walters brings to the Board public company experience as an advisor to client companies and a director and member of an audit committee of a public company; leadership experience as a current president and former managing director and head of professional groups of investment banking companies; and finance experience as a current audit committee chairman of private company and extensive experience from 40 years of investment banking positions. Role of the Board; Corporate Governance Matters The Board oversees the Company’s Chief Executive Officer and other senior management in the competent and ethical operation of the Company and seeks to assure that the long-term interests of the stockholders are being served.The Board has determined that none of the current non-employee directors has a relationship which, in the opinion of the Board, would interfere with the director’s exercise of independent judgment in carrying out his or her responsibilities as director. Accordingly, the Boardhas determined that each of Messrs. Anderson, Astorga, Bement, Foster and Walters and Mrs. Kennelly is “independent” under the applicable Marketplace Rules of the NASDAQ Stock Market (“NASDAQ”). Messrs. Foster and Walters, members of the Board, were appointed to the board of directors of Sabra in November 2010. The Company currently leases 86 centers from Sabra and made aggregate lease payments of $8.8 million to Sabra in fiscal 2010. In making its determination concerning the independence of Messrs. Foster and Walters, the Board considered each director’s role on the Sabra board of directors and concluded that it would not interfere with the exercise of his independent judgment in carrying out his responsibilities as a director.In serving on the board of directors of both Sun and Sabra, Messrs. Walters and Foster have an actual conflict of interest with respect to matters at Sun involving Sabra. In order to mitigate this conflict of interest, Sun’s Corporate Governance Guidelines provide that Messrs. Walters and Foster (i) will not participate in board discussions at Sun to the extent the discussions relate to negotiations, disputes or other material matters involving Sabra, (ii) will abstain from voting on any matters involving Sabra, and (iii) will leave a meeting of the Board while remaining directors discuss and vote on any matter involving Sabra. The Board may, in the future, also form committees of independent directors to discuss and act upon matters involving Sabra. Aside from these matters, Sun does not expect to exclude Messrs. Walters and Foster from any other Board business or Company information. During 2010, the Board held 13 meetings and took action by written consent in lieu of a meeting four times.To assist in the discharge of its responsibilities, the Board maintained five standing committees during 2010:Audit, Compensation, Nominating and Governance, Compliance, and Executive.The Corporate Governance Guidelines and the written charters under which each of the committees operate are available for viewing on Sun’s web site at www.sunh.com by clicking on “Governance” and then “Guidelines.”The members of these standing committees are appointed by the Board and serve at the pleasure of the Board.None of the directors attended fewer than 75% of the total meetings of the Board and committees on which he or she served during 2010.Sun encourages its directors to attend its annual meetings, and each of our directors attended the 2010 Annual Meeting of Stockholders and the special meeting of stockholders held to approve actions related to the Separation and REIT Conversion Merger. 7 Leadership Structure.The Board has concluded that having our Chief Executive Officer serve as Chairman of the Board, in concert with an independent director serving as Lead Independent Director, is in the best interests of stockholders and is the most effective structure for our leadership. William A. Mathies, our Chairman and Chief Executive Officer, has provided effective leadership in these capacities.The Board believes that our Chief Executive Officer is best suited to serve as Chairman because he is the director most familiar with our Company and industry sector, and most capable of assessing strategic priorities.In the Board’s view, combining the roles of Chairman and Chief Executive Officer facilitates the flow of information between management and the Board, and helps assure that the strategies adopted by the Board will be best positioned for execution by management. To promote the independence of the Board and demonstrate our commitment to strong corporate governance, the Board annually designates an independent, non-employee director as Lead Independent Director.Gregory S. Anderson has served as our Lead Independent Director since 2008.The Lead Independent Director's duties include chairing executive session meetings of the independent directors and chairing meetings of the full Board in the absence of the Chairman; representing the Board in meetings with third parties, as appropriate; and working with the Chairman to finalize information provided to the Board, meeting agendas and meeting schedules, including for the annual strategic planning session.The Lead Independent Director also sets the agenda for the meetings held in executive session, and discusses issues that arise from these meetings with the Chief Executive Officer.The non-employee members of the Board meet in executive session during each regularly scheduled Board meeting, and during special meetings of the Board as appropriate. Risk Oversight.The Board provides oversight concerning the Company’s assessment and management of risks relating to our business operations.The Board discusses and takes appropriate action in connection with material acquisitions, financings, other major strategic undertakings and other matters that may involve material risk to the Company.Members of management provide regular reports to the Board for discussion regarding business operations and strategic planning, personnel matters and benefit plans, financial planning and budgeting, material litigation, and succession issues, including any material risks to the Company relating to such matters.In considering and acting upon such matters, the Board provides leadership with respect to the Company’s overall risk tolerance.The Board’s oversight function is conducted, in part, through committees of the Board (these committees are further described below).The chairmen of the committees will report to the full Board, as appropriate, regarding the Company’s material risk exposures and risk management policies that are addressed during committee meetings.The Board also discusses risk exposures, as appropriate, when it meets privately with our Chief Executive Officer. · The Audit Committee periodically discusses our policies for the assessment and management of risks to the Company that could materially and adversely impact our financial position or operating results, or the financial reporting of the same, with management and our internal auditors and independent accountants, as well as our plans to monitor, control and minimize risks pursuant to such policies. The Audit Committee is also responsible for overseeing our financial reporting, accounting, internal controls and insurance matters (including general and professional liability and workers’ compensation).Our Chief Financial Officer, Senior Vice President of Internal Audit, Chief Risk Officer and outside accountants periodically meet with and/or report to the Audit Committee at its meetings, and the Audit Committee regularly meets separately with the Chief Financial Officer, the Senior Vice President of Internal Audit and our outside accountants. · The Compliance Committee oversees our compliance with, and the Company’s assessment and management of risks related to, the complex federal and state healthcare regulations that 8 govern our business practices.Compliance with our Code of Conduct is also reported to the Compliance Committee.Our Chief Compliance Officer and the President and the Senior Vice President-Clinical Operations of our subsidiary that operates inpatient care centers attend meetings of this committee and make regular reports at those meetings. · The Nominating and Governance Committee oversees governance issues, including the Company’s assessment and management of risks and issues related to our governance structure. · The Compensation Committee oversees, among other things, the Company’s assessment and management of risks related to compensation of our senior executives, and all matters relating to our 2009 Performance Incentive Plan, including the granting of equity-based awards. · Our Chief Executive Officer, General Counsel and Secretary regularly attend meetings of these committees and make reports to the committees as appropriate.In addition, our directors often communicate directly with members of management regarding matters of interest, including matters related to risk, at times when meetings are not being held. The Board believes that its leadership structure, discussed in detail under the heading “Leadership Structure” above, supports the risk oversight function of the Board for the same reasons that it believes its leadership structure is most effective for the Company, namely that it facilitates the flow of information between management and the Board while ensuring independent oversight by the Board. Audit Committee.As more fully described in its charter, the Audit Committee oversees Sun’s accounting and financial reporting processes.The Audit Committee is currently comprised of Mr. Walters (Chair), Mr. Anderson, Mr. Astorga and Mr. Bement.The Board has determined that each member of the Audit Committee is “independent” under the rules of NASDAQ and Rule 10A-3 under the Exchange Act.The Board has designated Mr. Waltersof the Audit Committee as an “audit committee financial expert,” as defined by the SEC.The Audit Committee held eight meetings during 2010. Compensation Committee. As more fully described in its charter, the Compensation Committee determines the compensation of Sun’s Chief Executive Officer and other senior officers, including salaries, bonuses, grants of stock options and other forms of equity-based compensation, approves all employment and severance agreements for senior officers, approves significant changes to benefit plans, and performs such other functions as the Board may direct.The Compensation Committee also administers Sun’s stock incentive plans and makes recommendations to the Board concerning the compensation of the directors.The Compensation Committee is currently comprised of Mr. Bement (Chair), Mr. Foster and Mr. Walters.The Board has determined that each member of the Compensation Committee is independent under the rulesof NASDAQ.In 2010, the Compensation Committee held seven meetings. The Compensation Committee takes into account recommendations of Sun’s Chief Executive Officer in determining the compensation (including stock awards) of senior officers other than the Chief Executive Officer.Otherwise, our officers do not have any role in determining the form or amount of compensation paid to our Named Executive Officers (as listed below in “Executive Compensation —Summary Compensation Table - 2010, 2009 and 2008” beginning on page 30).In addition, the Compensation Committee retains the power to appoint and delegate matters to a subcommittee but any such subcommittee does not have final decision-making authority on behalf of the Committee.The Compensation Committee has no current intention to appoint or delegate any matters to a subcommittee. The Compensation Committee meets as necessary to formulate its compensation decisions.Such meetings may include one or more of Sun’s senior officers or consultants retained by the Compensation 9 Committee.As further described in the Compensation Discussion and Analysis below, for purposes of 2010 compensation, the Compensation Committee employed an independent compensation consultant, Frederic W. Cook & Co., Inc. (“FWC”), to conduct a review of industry and sector trends in executive compensation and to assist the Committee’s deliberations concerning 2010 compensation.FWC’s services for Sun during 2010 were limited to its engagement by the Compensation Committee, and FWC received no compensation from Sun other than by reason of such engagement. Nominating and Governance Committee. As more fully described in its charter, the Nominating and Governance Committee recommends to the Board nominees for election to the Board at annual meetings of stockholders and develops and recommends to the Board a set of corporate governance principles for Sun.The Nominating and Governance Committee is currently comprised of Mr. Astorga (Chair), Mr. Bement and Ms. Kennelly.The Board has determined that each member of the Nominating and Governance Committee is independent under the rulesof NASDAQ. In 2010, the Nominating and Governance Committee held three meetings. Criteria the Nominating and Governance Committee uses in connection with evaluating and selecting new directors include factors relating to whether the director candidate would meet the definition of independence required by NASDAQ and the rules and regulations of the SEC. As set forth in Sun’s Corporate Governance Guidelines, the Nominating and Governance Committee seeks to elect directors who:(i) are of high character and integrity; (ii) are accomplished in their respective fields; (iii) have relevant expertise and experience, and are able to offer advice and guidance to management based on that expertise and experience; (iv) have sufficient time available to devote to Sun’s affairs; (v) will represent the long-term interests of Sun’s stockholders as a whole; and (vi) are not age 80 or older at the time of election.In addition, while the Board does not have a formal policy for the consideration of diversity in identifying nominees for director, as provided in Sun’s Corporate Governance Guidelines, the Nominating and Governance Committee also seeks to elect directors that will collectively represent a diversity of age, background and experience represented on the Board.On an annual basis, as part of the Board’s annual self-evaluation, the Board assesses whether the overall mix and diversity of Board members is appropriate for our Company. The Nominating and Governance Committee will consider written recommendations from stockholders (including beneficial stockholders) for candidates to be considered for election to the Board. Recommendations may be submitted by delivering a written notice to Michael T. Berg, Secretary, 18831 Von Karman, Suite 400, Irvine, California 92612, that includes the following information:(i) all information required to be provided with respect to a nominee for director as set forth in Section 1.12 of Article I of Sun’s Bylaws, (ii) a statement of the proposed director candidate’s qualifications, taking into account the principles used by the Nominating and Governance Committee in evaluating possible candidates as described above, (iii) a statement detailing any relationship between the proposed director candidate and any customer, supplier or competitor of Sun, (iv) detailed information about any relationship or understanding between the recommending stockholder and the director candidate, and (v) such additional information as may be required by the Nominating and Governance Committee to determine the eligibility of the director candidate to serve as a member of the Board. Qualified candidates for membership on the Board will be considered without regard to race, color, religion, gender, ancestry, national origin or disability.The Nominating and Governance Committee will review the qualifications and backgrounds of directors and candidates for nomination to the Board (without regard to whether a director candidate has been recommended by a stockholder), as well as the overall composition of the Board, and recommend the slate of directors to be nominated for election at the next annual meeting of stockholders.The Nominating and Governance Committee does not currently employ or pay a fee to any third party to identify or evaluate, or assist in identifying or evaluating, potential director nominees. 10 Compliance Committee.As more fully described in its charter, the Compliance Committee assists the Board in ensuring the ongoing commitment of Sun to compliance with applicable laws, regulations, professional standards, industry guidelines and Sun’s policies and procedures.The Compliance Committee is currently comprised of Mr. Anderson (Chair), Mr. Astorga, Mr. Foster and Ms. Kennelly. In 2010, the Compliance Committee held five meetings. Executive Committee.As more fully described in its charter, the Executive Committee assists the Board in fulfilling its responsibilities in an efficient and timely manner during the interval between regular meetings of the full Board.In performing this role, the Executive Committee is empowered to exercise all powers and authority of the Board if Board action is needed during the interval between meetings of the Board, provided that the Executive Committee may not take any action which (i) would require the approval of Sun’s stockholders, (ii) would be in contravention of the powers that a committee may exercise pursuant to the Delaware General Corporation Law, (iii) pertains to the specific duties or responsibilities of the Audit Committee, the Compensation Committee, Compliance Committee or the Nominating and Governance Committee, or (iv) is in contravention of specific directions given by the full Board.The Executive Committee is currently comprised of Mr. Anderson (Chair), Mr. Foster and Mr. Mathies. In 2010, the Executive Committee held one meeting and took action by written consent in lieu of a meeting one time. Report of the Audit Committee(1) In connection with the financial statements for the fiscal year ended December31, 2010, the Audit Committee has: reviewed and discussed the audited financial statements with management, discussed with PwC the matters required to be discussed by the Statement on Auditing Standards No.61, as amended (AICPA, Professional Standards, Vol. 1 AU section 380), as adopted by the Public Company Accounting Oversight Board in Rule 3200T), and received the written disclosure and letter from PwC required by applicable requirements of the Public Company Accounting Oversight Board regarding PwC’s communications with the Audit Committee concerning independence and has discussed with PwC its independence. Based upon these reviews and discussions, the Audit Committee recommended to the Board that Sun’s audited financial statements be included in the Annual Report on Form10-K for the year ended December31, 2010 filed with the SEC. The Board has approved this inclusion. Submitted by the Audit Committee: Milton J. Walters, Chairman Gregory S. Anderson Tony M. Astorga Christian K. Bement SEC filings sometimes “incorporate information by reference.”This means that we are referring you to information that has previously been filed with the SEC, and that this information should be considered as part of the filing you are reading.Unless we specifically state otherwise, this report shall not be deemed to be incorporated by reference and shall not constitute soliciting material or otherwise be considered filed under the Securities Act of 1933 or the Exchange Act. 11 Code of Ethics We have adopted a Code of Ethics that applies to our Chief Executive Officer, Chief Financial Officer, and Corporate Controller, and other financial personnel.The Code of Ethics is designed to deter wrongdoing and to promote, among other things, (i) honest and ethical conduct, (ii) full, fair, accurate, timely and understandable disclosures, and (iii) compliance with applicable governmental laws, rules and regulations.The Code of Ethics is available on Sun’s web site at www.sunh.comby clicking on “Governance” and then “Compliance.”If we make any substantive amendments to the Code of Ethics or grant any waiver, including any implicit waiver, from a provision of the Code to our Chief Executive Officer, Chief Financial Officer or Corporate Controller, we will disclose the nature of such amendment or waiver on our website. Compensation of Directors Pursuant to the Company’s Non-Employee Director Compensation Policy, each member of the Board who is not also our employee (“Non-Employee Directors”) is entitled to receive:(1) an annual fee of $35,000, payable in four equal quarterly installments, (2) $1,750 for each Board or Committee meeting attended in person, (3)for each additional Committee meeting attended in person on the same date, $1,500 forAudit or Compliance Committee meetings, and $1,000 for Compensation orNominating and Governance Committee meetings and (4) $1,000 for anyBoard or Committee meetings attended by telephone.Each Chairperson of a Committee of the Board is entitled to receive an additional annual fee, payable in four equal quarterly installments, as follows: $8,000 for Audit, $6,000 for Compliance, and $5,000 for each of Compensation, Nominating or Executive. The directors have the right to elect to receive all or a percentage of their annual fees and chairperson fees in the form of restricted stock units in lieu of cash, which units would be issued as of the last day of the quarter in which the fees relate and the units would be valued as of the award date. In addition, each of the Non-Employee Directors is entitled to receive an annual award of restricted stock units valued at $100,000 on the date of the award.Each of these awards (1) vests monthly over one year, (2) is not distributable as shares of our common stock until the earlier of the directors having attained five years of service on the Board or the director’s separation from service from the board, and (3) provides that any unvested restricted stock units shall accelerate and vest in full on the occurrence of a change in control or the Non-Employee Director’s death or disability. Each of our Non-Employee Directors is reimbursed for out-of-pocket expenses for attendance at Board and committee meetings. Director Compensation – 2010 The following table presents information regarding the compensation paid for 2010 to our Non-Employee Directors.The compensation paid to Mr. Mathies and Mr. Matros, who were also our employees during 2010, is presented below in the Summary Compensation Table and the related tables.Mr. Mathies is not (and Mr. Matros was not) entitled to receive additional compensation for his service as a director. 12 Name (a) Fees Earned or Paid in Cash ($) (b) Stock Awards (c) Total (h) Gregory S. Anderson Tony M. Astorga Christian K. Bement Michael J. Foster Barbara B. Kennelly Steven M. Looney (5) Milton J. Walters The amounts reported in Column (c) reflect the fair value of these awards on the grant date as determined under the principles used to calculate the grant date fair value of equity awards for purposes of the Company’s financial statements.No stock awards or option awards granted to Non-Employee Directors were forfeited during 2010. No stock options were granted to the Non-Employee Directors during 2010.For a discussion of the assumptions and methodologies used to value the awards referred to above, please see the discussion of stock awards contained in Note 11 – “Capital Stock” to Sun’s Consolidated Financial Statements as set forth in the 2010 Annual. The number of outstanding and unexercised options and the number of unvested stock units held by each of our Non-Employee Directors as of December 31, 2010 are shown below: Director Number of Shares Subject to Outstanding Options as of 12/31/10 Number of Unvested Restricted Stock Units as of 12/31/10 Exercisable Unexercisable Gregory S. Anderson Tony M. Astorga Christian K. Bement Michael J. Foster Barbara B. Kennelly Steven M. Looney (5) Milton J. Walters Each director received a grant of 10,193 restricted stock unit awards on March 24, 2010 with a grant date fair value of $99,993. Ms. Kennelly elected to receive stock units in lieu of 50% of her quarterly fees during 2010.Accordingly, Ms. Kennelly received 458 units, 541 units, 516 units and 345 units on March 31, June 30, September 30, December 31, 2010, respectively, for those quarters.However, her fees are reported as though they had been paid in cash and not converted to units. Mr. Looney was a director of Old Sun through November 15, 2010. Communications with the Board Stockholders may send written communications to the Boardor to specified individual directors on the Board, c/o the Secretary of Sun at 18831 Von Karman, Suite 400, Irvine, California 92612. All mail received will be opened and communications that relate to matters that are within the scope of the responsibilities of the Board, other than solicitations, junk mail and frivolous or inappropriate communications, will be forwarded to the Chairman of the Board or any specified individual director, as applicable. If the correspondence is addressed to the Board, the Chairman will distribute it to the other Board members if he determines it is appropriate for the Board to review. 13 Executive Officers Executive officers are appointed annually by the Board. There are no family relationships among directors, nominees for director and executive officers.The following sets forth the titles and certain biographical information for each of our executive officers. The ages of the officers are as of the date of the Annual Meeting.The biographical information for William A. Mathies, our Chairman of the Board and Chief Executive Officer, is included under “Board of Directors” above. L. Bryan Shaul, age 66, has been our Executive Vice President and the Chief Financial Officer since 2005. From 2001 to 2004, Mr.Shaul was the Executive Vice President and Chief Financial Officer of Res-Care,Inc., a publicly owned provider of services to persons with developmental disabilities and special needs. From 1999 to 2001, he served at HumanaInc., a health insurance company, most recently as Vice President—Finance and Controller and prior to that as Vice President of Mergers and Acquisitions. From 1997 to 1999, Mr.Shaul was Chief Financial Officer of Primary Health,Inc., a physician practice management and HMO company. From 1994 to 1996, he was the Senior Vice President and Chief Financial Officer of RightCHOICE Managed Care,Inc. From 1971 to 1993, he held various positions with Coopers& Lybrand, most recently as the Partner-in-Charge of West Coast Insurance Practice. Michael Newman, age 62, has been our Executive Vice President and General Counsel since 2005. From 1983 to 2005, he was a partner with the law firm of O’Melveny& Myers LLP. Chauncey J. Hunker, Ph.D., age 60, has been our Chief Risk Officer since 2006 and our Chief Compliance Officer since 2000. From 1996 to 2000, Dr.Hunker served as Vice President of Continuous Quality Improvement of SunDance Rehabilitation Corporation, our rehabilitation therapy services subsidiary ("SunDance"). From 1995 to 1996, he was a Clinical Director of SunDance and from 1992 to 1995 he was a Regional Vice President of Learning Services—Midwestern Regional Facility in Madison, Wisconsin. Dr.Hunker has also served as Adjunct Assistant Professor, Department of Neurology at the University of Wisconsin Medical School since 1989. Raymond L. Thivierge, age 49, has been our Chief Development Officer since January 2011. He previously served SunBridge as Senior Vice President of Operations for the Northeast Division from 2009 to 2011.He served Genesis Healthcare Corporation, a long-term care company, as Senior Vice President of Operations from 2002 to 2009 and as Vice President for Network Development from 1998 to 2002. Cindy Chrispell, age 50, has been our Senior Vice President of Human Resources since 2008. Ms. Chrispell was Vice President, Partner Resources (Human Resources) of Starbucks Coffee Company from 2005 to 2008 and the Partner Resources Director, Southwest Zone for Starbucks Coffee Company from 2001 to 2005. She has served in various Human Resources leadership positions since 1983 for companies such as the Los Angeles Times and Circuit City Stores. Logan Sexton, age 60, has been President of SunBridge since January 2011. He previously served SunBridge as Senior Vice President of Operations for the Southeast Division from 2008 to 2011.From 2006 to 2007, he served as President and CEO of Shoreline Healthcare Management Company, which provided services to 61 centers in 11 states. From 2002 to 2006, he was the Division President for Tandem Healthcare and was responsible for 37 centers in four states. Richard L. Peranton, age 62, has been President of CareerStaff Unlimited,Inc., our medical staffing subsidiary, since 2004. From 2001 to 2004, Mr.Peranton was the President and Chief Executive Officer of EMSI,Inc. a leading medical information services provider related to risk management services. From 14 1994 to 2001, he was the President and Chief Executive Officer of Nursefinders,Inc., one of the nation’s largest providers of temporary staffing services. From 1981 to 1994, he served in various capacities, most recently as President—Southern Division, with Olsten Kimberly Quality Care, a provider of supplemental health care staffing. Susan E. Gwyn, age 59, has been President of SunDance since 2007.From 2001 to 2007, Ms. Gwyn was the Senior Vice-President, Rehabilitation Services of Harborside Healthcare Corporation.From 2000 to 2001, she was an independent consultant, and from 1991 to 2000 she held various positions with Prism Rehab Systems. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information regarding the beneficial ownership of our common stock on April 19, 2011 for the following: (i) each of our directors and Named Executive Officers; (ii) all of our directors and executive officers as a group; and (iii) each person known by us to own more than 5% of our common stock. Except as otherwise indicated below, the address of the stockholders listed below is 18831 Von Karman, Suite 400, Irvine, California 92612. Name of Beneficial Owner SharesBeneficially Owned(1) Percent Beneficially Owned(1) Directors and Certain Executive Officers: Gregory S. Anderson * Tony M. Astorga * Christian K. Bement * Michael J. Foster * Susan Gwyn * Chauncey Hunker * Barbara B. Kennelly * William A. Mathies * Richard K. Matros 0 * Michael Newman * L. Bryan Shaul 249,344 (10) * Milton J. Walters 42,449 (11) * All directors and executive officers as a group (15 persons) 957,766 (12) 3.7% 5% Stockholders: FMR LLC 14.7% 82 Devonshire Street Boston, MA 02109 Piper Jaffray Companies 8.0% 800 Nicollet Mall, Suite 800 Minneapolis, MN 55402 BlackRock, Inc. 6.2% 40 East 52nd Street New York, NY 10022 * Less than 1.0% Beneficial ownership is determined in accordance with the rules of the SEC and generally includes voting or investment power with respect to securities. Percentage ownership is calculated using the sum of 25,037,508 shares of Company common stock outstanding on April 19, 2011. Options 15 exercisable within 60days of April 19, 2011 are deemed to be currently exercisable and we deem shares subject to these options outstanding for purposes of computing the share amount and percentage ownership of the person holding such stock options, but we do not deem them outstanding for purposes of computing the percentage ownership of any other person. Shares of common stock subject to vested restricted stock units, the payment of which has been deferred until termination of service,are deemed to be currently outstanding for purposes of computing the share amount and percentage ownership of the person holding such units, but we do not deem them outstanding for purposes of computing the percentage ownership of any other person. Except as indicated in the footnotes to this table and pursuant to applicable community property laws, the persons named in the table have sole voting and investment power with respect to all shares of common stock beneficially owned. Includes (i) 11,613 shares that could be purchased pursuant to stock options, (ii) 12,998 vested restricted stock units that are payable in shares of common stock and (iii) 733 shares held by Mr. Anderson’s minor children, with respect to which Mr. Anderson shares voting and investment power. Includes (i) 11,613 shares that could be purchased pursuant to stock options and (ii)12,998 vested restricted stock units that are payable in shares of common stock. Includes(i) 6,688 shares that could be purchased pursuant to stock options, (ii) 16,332 vested restricted stock units that are payable in shares of common stock and (iii) 10,987 shares held by the Bement Family Trust, with respect to which Mr. Bement shares voting and investment power,. Includes(i) 6,688 shares that could be purchased pursuant to stock options and (ii) 12,998 vested restricted stock units that are payable in shares of common stock. Includes 20,186 shares that could be purchased pursuant to stock options. Includes(i) 17,163 shares that could be purchased pursuant to stock options and (ii) 14,095 vested restricted stock units that are payable in shares of common stock. Consists of (i) 82,335 shares held by the Mathies Family Trust, with respect to which Mr. Mathies shares voting and investment power, and (ii) 139,466 shares that could be purchased pursuant to stock options. Includes(i) 29,606 shares held by the Newman Trust, with respect to which Mr. Newman shares voting and investment power, and (ii) 62,496 shares that could be purchased pursuant to stock options. Includes (i) 211,336 shares that could be purchased pursuant to stock options and (ii) 10,312 vested restricted stock units that are payable in shares of common stock. Includes (i) 17,163 shares that could be purchased pursuant to stock options and (ii) 20,107 vested restricted stock units that are payable in shares of common stock. Includes (i) 123,661 shares held by family trusts or by minor children, with respect to which the officer or director shares voting and investment power, (ii) 590,330 shares that could be purchased pursuant to stock options and (iii) 112,991 vested restricted stock units that are payable in shares of common stock. In a Schedule 13G filed with the SEC on January 10, 2011, FMR LLC disclosed that Fidelity Management & Research Company (“Fidelity”), a wholly owned subsidiary of FMR LLC and an investment advisor registered under Section 203 of the Investment Advisors Act of 1940, is the beneficial owner of 3,689,418 shares of our common stock as a result of it acting as an investment advisor to various investment companies registered under Section 8 of the Investment Company Act of 1940 (the “Fidelity Funds”).Edward C. Johnson 3d and FMR LLC, through their control of Fidelity and the Fidelity Funds, have the power to dispose of the shares of our common stock held by the Fidelity Funds, but only the Board of Trustees of each of the Fidelity Funds has the power to vote or direct the voting of the shares of our common stock held by such Fidelity Fund.Pyramis Global Advisors Trust Company (“PGATC”), which is an indirect wholly-owned subsidiary of FMR LLC, beneficially owns 220,754 shares of our common stock as a result of its serving as investment manager of institutional accounts owning such shares.Each of Edward C. Johnson 3d and FMR LLC, through its control of PGATC, has sole dispositive power over such 220,754 shares, and sole voting power of 220,675 of such shares.Finally, FIL Limited (“FIL”) is the beneficial owner of 5,300 shares of our common stock and partnerships controlled predominantly by members of the family of Edward C. Johnson 3d or trusts for their benefit own shares of FIL voting stock with the right to cast 16 approximately 42% of the total votes which may be cast by all holders of FIL voting stock. In a Schedule 13G filed with the SEC on February 11, 2011, Piper Jaffray Companies disclosed that it has sole dispositive and voting power over 1,997,222 shares. In an amendment to a Schedule 13G filed with the SEC on February 8, 2011, BlackRock, Inc. disclosed that it has sole dispositive and voting power over 1,543,759 shares. Section16(a) Beneficial Ownership Reporting Compliance Section16(a) of the Exchange Act and the rules promulgated thereunder require our directors and executive officers and persons who own more than ten percent of our common stock to report their ownership and changes in their ownership of common stock to the SEC. Copies of the reports must also be furnished to us. Specific due dates for the reports have been established by the SEC and we are required to report any failure of our directors, executive officers and more than ten percent stockholders to file by these dates. Based solely on a review of the copies of such forms received by us, or written representations from certain reporting persons, we believe that during 2010 all Section16(a) filing requirements applicable to our directors, executive officers and greater than 10% beneficial owners were met except that (i) Forms 4 reporting the granting of awards under our 2009 Performance Incentive Plan were filed late for the members of the Board (Messrs. Astorga, Anderson, Bement, Foster and Walters and Ms. Kennelly) and our executive officers (Messrs. Mathies, Shaul, Newman, Hunker, Peranton, and Jeffrey M. Kreger, and Ms. Chrispell, Ms. Gwyn andBrandi Riddle) and (ii) a Form 4 for Ms. Gwyn reporting one transaction was filed late.All of such Forms 4 were filed within two days of their due dates. Certain Relationships and Related Transactions The Board adopted a written Related Person Transaction Policy prior to completion of the Separation and REIT Conversion Merger. The purpose of this policy is to describe the procedures used to identify, review, approve and disclose, if necessary, any transaction, arrangement or relationship (or any series of similar transactions, arrangements or relationships) in which (i) the Company was, is or will be a participant, (ii) the aggregate amount involved exceeds $120,000 and (iii) a related person has or will have a direct or indirect interest. For purposes of this policy, a related person is (i)any person who is, or at any time since the beginning of our last fiscal year was, an executive officer, director or director nominee, (ii)any person who is known to be the beneficial owner of more than 5% of our common stock, (iii)any immediate family member of any of the foregoing persons, or (iv)any firm, corporation or other entity in which any of the foregoing persons is employed or is a general partner or principal or in a similar position, or in which all the related persons, in the aggregate, have a 10% or greater beneficial interest. Under this policy, the Audit Committee is responsible for reviewing, approving or ratifying each related person transaction or proposed transaction. In determining whether to approve or ratify a related person transaction, the Audit Committee will consider all relevant facts and circumstances of the related person transaction available to the Audit Committee and will approve only those related person transactions that are in, or not inconsistent with, the best interests of Sun and our respective stockholders, as the Audit Committee determines in good faith. No member of the Audit Committee is permitted to participate in any consideration of a related person transaction with respect to which that member or any of his or her immediate family is a related person. 17 EXECUTIVE COMPENSATION Compensation Discussion and Analysis On November 15, 2010, Sun Healthcare Group, Inc. (as it existed prior to November 15, 2010, “Old Sun”) completed a restructuring, as described above on page 1.See “2010 Restructuring”.As part of this restructuring, Old Sun distributed to its stockholders the stock of one of its subsidiaries (referred to herein as “New Sun”) and then merged into another one of its subsidiaries, after which New Sun changed its name to Sun Healthcare Group, Inc.We discuss the compensation decisions of both Old Sun and New Sun because New Sun has continued the business of Old Sun and is treated as Old Sun’s successor for purposes of the SEC’s disclosure rules, most of the officers of New Sun held similar positions with Old Sun, and New Sun in 2010 continued the compensation policies of Old Sun. This section contains a discussion of the material elements of compensation awarded to, earned by or paid to the principal executive officer of Old Sun (Richard K. Matros), the principal executive officer of New Sun (William A. Mathies), our principal financial officer (L. Bryan Shaul), and our three other most highly compensated executive officers (Michael Newman, Sue Gwyn and Chauncey Hunker) for 2010.These individuals are listed in the Summary Compensation Table on pages 30-31 below and are referred to as the Named Executive Officers in this Proxy Statement.All Named Executive Officers are officers of New Sun, with the exception of Mr. Matros, who became an officer of Sabra, and Ms. Gwyn, who is an officer of our subsidiary, SunDance Rehabilitation Corporation (“SunDance”).Because we are Old Sun’s successor for purposes of the SEC’s disclosure rules, we report compensation, whether earned at Old Sun (prior to November 15, 2010) or New Sun (after November 15, 2010), on a combined basis. The elements of the executive compensation program of Old Sun were reviewed and approved by the Compensation Committee of its Board of Directors (the “Old Sun Committee”) and by the New Sun Compensation Committee (the “New Sun Committee”).None of the Named Executive Officers was a member of the Old Sun Committee or of the New Sun Committee.Except as noted below, no Named Executive Officer had any role in determining the compensation of the Named Executive Officers. Compensation Program and Objectives Our compensation program for executives is intended to: · attract and retain qualified senior officers; · motivate exceptional performance; · maintain the highest possible quality of care for our patients and residents; · align the interests of our executive management with the interests of our stockholders; · enhance profitability; and · inspire teamwork and collaboration among the executives. We believe that our combination of performance-based compensation, including annual cash incentive bonuses and equity-based long-term incentives, together with an annual base salary, helps to accomplish these objectives. Our Named Executive Officers received compensation as approved by the Old Sun Committee and the New Sun Committee and pursuant to applicable employment agreements, severance benefit agreements and performance incentive plans (except as described in this Compensation Discussion and 18 Analysis, the agreements and plans of Old Sun were assumed by New Sun in connection with the Separation, without modification of their terms).The Named Executive Officers also participated in benefit plans that are available to our officers and other employees.The material terms of these agreements and plans are described below in this Compensation Discussion and Analysis and in the narrative that follows the Summary Compensation Table. In structuring executive compensation programs, we consider how each component promotes retention and/or motivates executive performance.Base salaries and benefit programs (including perquisites and severance benefits) are primarily intended to attract and retain qualified executives by providing a competitive level of compensation to these executives commensurate with their roles. Our annual incentive bonus is primarily intended to reward our Named Executive Officers for achieving specific financial, and for certain officers, quality of care, objectives.Incentive bonuses are designed to reward performance achieved during the year of performance.Our annual stock awards are long-term equity incentives and are primarily intended to align the interests of the Named Executive Officers and our stockholders. Long-term equity incentives generally vest over a period of four years, promoting retention and rewarding sustained performance. We believe that performance-based compensation, such as annual incentive bonuses and long-term equity incentives, plays a significant role in motivating performance.We believe that the motivation provided by performance-based compensation, which utilizes a consolidated financial performance measure as a primary factor in incentive compensation for the Named Executive Officers (and other financial measures for other officers and employees), is not, however, so aggressive that it would encourage inappropriate risk taking by the Named Executive Officers or other employees. For 2010, the Old Sun Committee approved executive compensation arrangements that were designed to result in at least 55% of the total direct compensation of each Named Executive Officer being tied directly to financial and, in the case of stock awards, stock price performance.For Mr. Matros and Mr. Mathies, the performance based portion of their total direct compensation was anticipated to exceed 69% and 66%, respectively, of their total direct compensation.Base salary constituted the balance of each Named Executive Officer’s 2010 total direct compensation.(As used in this discussion, the term “total direct compensation” means the aggregate amount of the executive’s base salary, annual incentive bonus, and long-term equity incentive awards based on the grant-date fair value of such awards as determined under the accounting principles used in our financial reporting.) Differences in compensation among the group of Named Executive Officers are largely attributable to the executives’ respective responsibilities, corporate function and individual impact on our overall financial performance. Compensation Consultant In 2009, the Old Sun Committee retained FWC, an independent compensation consultant, to conduct a review of industry and sector trends in executive compensation and to assist the Old Sun Committee’s deliberations concerning 2010 compensation.FWC also provided assistance to both the Old Sun Committee and the New Sun Committee in connection with compensation matters relating to the Separation. FWC provided analyses of executive compensation in peer companies (listed below), presented performance-based target ranges for incentive bonuses and stock-based awards for executives and the number of shares to be subject to the stock-based awards, and advised on other aspects of executive compensation as requested by the Old Sun Committee and the New Sun Committee.FWC reported, and was directly responsible, only to the Old Sun Committee and the New Sun Committee.FWC does not perform services for us, except on behalf of, and as instructed by, the New Sun Committee. 19 Peer Companies In making its 2010 compensation decisions, the Old Sun Committee, with the assistance of FWC, reviewed related data from seventeen other companies that operated healthcare businesses in 2009.These companies ranged in size from one-third to more than twice our revenue (determined at the time the peer group was selected).Several companies that comprise this peer group were selected because they were among the few public companies that operated skilled nursing facilities and other inpatient facilities similar to our core business.Others were selected because they provided home healthcare or therapy services.The peer companies were: Amedysis, Inc.
